Fish, C. J.
1. Grounds of a motion for a new trial not certified by the trial judge can not be considered.
2. In view of the notes of the trial judge, explaining, limiting, and qualifying his approval of the grounds of the amended motion, there is no ground of the motion for a new trial, other than the general ones, and the special ground hereinafter dealt with, which is so certified as to present a question for determination by the court.
3. A ground of a motion for a new trial assigning error upon the failure of the judge to instruct the jury as to the burden of proof upon a eer*837tain question in the ease, which does not show that there was a request that the jury should be instructed upon this subject, is without merit.
Decided February 17, 1910.
Ejectment. Before Judge Brand. Franklin superior court. December 18, 1908.
J. H. Shelton, W. E. Little, and B. F. Camp, for plaintiff in error.
J. B. Jones and A. G. & Julian MóCurry, contra.
4. The evidence was sufficient to support the verdict.

Judgment affirmed.


All the Justices conowr.